ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_04_FR.txt. 217

DÉCLARATION DE M. VERESHCHETIN

{ Traduction]

Choix fait par la Cour de se fonder exclusivement sur la décision britannique
de 1939 relative aux les Hawar — Choix se fondant sur le consentement pré-
sumé des souverains de Qatar et de Bahreïn — Contexte historique et juridique
de la décision britannique de 1939 — Défaut de la Cour d'apprécier la légalité
matérielle de la décision de 1939 — Désaccord avec la conclusion à laquelle est
parvenue la Cour sur le statut de Qit'at Jaradah.

I. Le différend dont est saisie la Cour porte essentiellement sur la
question de savoir à qui appartiennent les îles Hawar. Parmi tous les
moyens auxquels elle pouvait recourir pour régler ce principal point de
désaccord entre les Parties — le titre originaire, le principe de proximité
et d'unité territoriale, les effectivités, le principe de l’uri possidetis et la
décision britannique de 1939 —, c’est sur cette dernière que la Cour a
choisi de s’appuyer exclusivement. J’estime dans les circonstances parti-
culières de la présente affaire que se fonder sur la décision de l’ancienne
puissance protectrice n’était possible et juridiquement exact que si la
Cour avait invoqué parallèlement le principe de l’ufi possidetis qui, sous
son aspect essentiel, selon la jurisprudence de la Cour, «vise, avant tout,
a assurer le respect des limites territoriales au moment de l’accession à
l'indépendance» (Différend frontalier, arrêt, C.J. Recueil 1986, p. 566).

2. Or la Cour a choisi de fonder son arrêt exclusivement sur le fait que
les souverains de Qatar et de Bahreïn auraient consenti à soumettre le
différend, né entre eux au milieu des années trente, au Gouvernement bri-
tannique. La Cour fonde ainsi le volet de son arrêt concernant la souve-
raineté sur les îles Hawar purement et simplement sur la décision rendue
par le Gouvernement britannique en 1939. Elle y précise que cette déci-
sion était obligatoire à l'époque à laquelle elle a été rendue et «a continué
de l'être pour [Bahreïn et Qatar] après 1971, année au cours de laquelle ils
ont cessé d’être des Etats protégés par la Grande-Bretagne» (para-
graphe 139 de l'arrêt).

3. En la qualifiant ainsi, la Cour laisse entendre que la décision britan-
nique constituait et continue de constituer en quelque sorte un règlement
par tierce partie juridiquement contraignant d’un conflit territorial entre
deux Etats souverains. Ce postulat suppose aussi nécessairement que les
deux Etats placés sous la protection britannique à l’époque considérée
pouvaient exprimer librement leur volonté souveraine d’être juridique-
ment obligés par la décision britannique. is doivent effectivement avoir
pris sous une forme ou sous une autre l'engagement de respecter cette
décision. Les autorités britanniques qui ont rendu la décision doivent,
pour leur part, être censées avoir été une «tierce partie» neutre et impar-
tiale, agissant à la demande des parties au litige.

181
DÉCLARATION ET QUESTIONS (DÉCL. VERESHCHETIN) 218

4. Pour apprécier la véritable nature de l«accord» présumé entre
Qatar et Bahreïn aux termes duquel «la question [de la souveraineté sur
les îles Hawar] serait tranchée par «le gouvernement de Sa Majesté »
(paragraphe 114 de l’arrét) et pour apprécier en conséquence la nature et
la validité de la décision britannique, il serait utile d’examiner les critères
dégagés par l’Institut de droit international qui a étudié pendant un cer-
tain nombre d’années la question de la distinction à opérer entre les
textes internationaux ayant une portée juridique et ceux qui en sont
dépourvus. L'Institut n’est parvenu à aucune conclusion définitive. Mais
il vaut la peine de relever que son rapporteur, M. Virally, en 1982, a
notamment tiré la conclusion suivante des débats de l’Institut:

«Le caractère, juridique ou purement politique, d’un engagement
figurant dans un texte international de nature incertaine dépend de
intention des parties telle qu’elle peut être établie par les règles
habituelles en matière d'interprétation et notamment par l'examen
des termes employés pour exprimer cette intention, des circonstances
dans lesquelles le texte a été adopté et du comportement ultérieur des
parties. » (Annuaire de l'Institut de droit international, 1992, Tableau
des résolutions adoptées {1957-1991}, p. 158; les italiques sont de
moi.)

5. Au regard desdites règles d'interprétation, force est de constater que
les circonstances dans lesquelles les souverains de Qatar et de Bahreïn ont
pris des engagements n'étaient pas — c’est le moins qu’on puisse dire —
propices à l’expression authentiquement libre de leur volonté et au choix
libre d’une tierce partie, le recours à tout autre Etat que la Grande-
Bretagne ou à tout organe international étant pratiquement interdit
par les termes mêmes des «relations spéciales» existant entre la Grande-
Bretagne et les «Etats protégés».

6. La Cour ne peut faire abstraction du contexte historique dans lequel
ce «consentement» a été donné. Le Gouvernement britannique a dans le
passé qualifié à maintes reprises Bahreïn et Qatar d’« Etats indépendants
placés sous la protection du gouvernement de Sa Majesté» (voir par
exemple la déclaration faite à la Chambre des communes en 1947 par le
secrétaire d’Etat aux affaires étrangères, Débats de la Chambre des com-
munes (5° série), vol. 445, col. 1681-1682). Or cette qualification ne
concorde ni avec les termes des «accords exclusifs» conclus en 1880 et
1892 entre Bahrein et la Grande-Bretagne et du «traité général» de 1916
conclu entre Qatar et la Grande-Bretagne, ni avec les engagements moins
formels acceptés ultérieurement par les deux «Etats protégés», considérés
en liaison avec les pratiques des résidents et agents politiques britan-
niques. Non seulement le Royaume-Uni dirigeait toutes les relations étran-
gères de ces deux Etats, mais il exerçait aussi son autorité sur de nom-
breux domaines des affaires intérieures de Bahreïn et de Qatar d’impor-
tance cruciale. Ce n’est qu’au cours du processus de décolonisation en
1971 que Bahreïn et Qatar ont acquis une souveraineté pleine et entière,
tant sur le plan intérieur que sur le plan extérieur.

182
DÉCLARATION ET QUESTIONS (DECL. VERESHCHETIN) 219

7. Les termes employés par les souverains de Bahrein et de Qatar face
à linitiative prise par la Grande-Bretagne ne sont guère non plus d’une
clarté permettant de se prononcer sur la nature des engagements contrac-
tés. Comme l'indique l’arrêt (par. 118), le souverain de Qatar écrivit le
10 mai 1938 à agent politique britannique pour se plaindre de ce que «le
Gouvernement de Bahreïn [voulait] s’ingérer dans les affaires de Hawar»
et pour demander aux Britanniques de «[faire] le nécessaire dans cette
affaire». On ne saurait guère voir dans ces phrases un engagement précis
du souverain de Qatar d’étre juridiquement lié par les actes du Gouver-
nement britannique en ce qui concerne l’attribution des îles litigieuses. Le
souverain de Qatar a exprimé à maintes reprises par la suite son espoir de
voir le Gouvernement britannique aborder la question «dans un esprit de
vérité et de justice» ou «en s’inspirant de la justice et de l’équité».

8. Les Etats intéressés ne se souciaient certes pas particulièrement de la
qualification juridique a donner a la participation de la Grande-Bretagne
au règlement du différend. Pour les autorités britanniques, il était évident
qu'elles pouvaient agir de leur propre initiative. Pour Bahreïn et Qatar,
s'adresser au Gouvernement britannique n’était pas une faculté, c'était
leur seule option, la seule voie qui s’offrait à eux. Il est regrettable que la
Cour, s’étant fondée entièrement sur le consentement qu’auraient donné
les souverains de Qatar et de Bahreïn à être juridiquement liés par la déci-
sion britannique, n’ait pas tenu compte comme il se doit de documents
très révélateurs d’un fonctionnaire du Foreign Office qui est parvenu en
1964 à la conclusion suivante à l’issue d’une étude approfondie de l’his-
torique de la décision britannique:

«Aucun des deux souverains n’a été invité à s'engager au préa-
lable à reconnaître la sentence, ni à le faire par la suite. Le gouverne-
ment de Sa Majesté a simplement «rendu» la sentence. Si celle-ci a
pris la forme d’un arbitrage dans une certaine mesure, elle a néan-
moins été imposée d’en haut, et aucune question n’a été soulevée
quant à sa validité par exemple. II s'agissait simplement d’une déci-
sion prise pour des raisons pratiques afin de préparer le terrain pour
les concessions pétrolières.» (Réplique de Bahreïn, vol. 2, annexe 2,
p. 4.)

9. Quant à l’autre critère mentionné par le rapporteur de l’Institut de
droit international — le comportement ultérieur des Parties — pour
apprécier la portée de textes internationaux de nature incertaine, les pro-
testations continuelles élevées par le souverain de Qatar contre la décision
britannique se passent de commentaires. Qatar a immédiatement protesté
contre la décision britannique dès qu’elle a été rendue, la qualifiant d’«in-
juste et inéquitable». Qatar l’a qualifiée d’«avis» du Gouvernement bri-
tannique sur la question et a demandé «que ia question puisse être réexa-
minée et que des recherches supplémentaires puissent être effectuées». Le
souverain de Qatar a ajouté: «je réserve mes droits sur les îles Hawar
jusqu’à ce que la question soit véritablement éclaircie» (paragraphe 134
de l’arrêt).

183
DÉCLARATION ET QUESTIONS (DÉCL. VERESHCHETIN) 220

10. Ce qui précède ne m’améne pas à conclure que la décision britan-
nique de 1939 est «nulle et non avenue» ou qu'elle n’a pas la moindre
incidence sur la situation juridique actuelle comme le prétend Qatar dans
ses écritures et plaidoiries. Je veux simplement dire que cette décision ne
saurait être tenue pour un règlement juridique en bonne et due forme du
différend par tierce partie, et la Cour pouvait encore moins la considérer
comme automatiquement revêtue de l’autorité de la chose jugée. L'effet
juridique de cette décision administrative de l’ancienne puissance protec-
trice (abstraction faite du principe de l’uti possidetis) ne saurait être le
même aux yeux de la Cour internationale de Justice en 2001 que celui
qu'elle a pu avoir pour les deux «Etats protégés » à l’époque où elle a été
rendue, en 1939, dans un contexte juridique et politique totalement dif-
férent. Même en supposant et présumant que les souverains de Bahreïn et
de Qatar ont donné leur consentement, la Cour n’avait pas nécessaire-
ment à entériner la décision britannique sans examiner son fondement
matériel juridique. Sans l’exiger expressément, la prétendue «formule
bahreïnite» n'interdisait pas à la Cour de réexaminer la décision britan-
nique.

11. La Cour aurait dû se livrer à une analyse plus approfondie non
seulement des aspects procéduraux formels de la décision britannique
mais aussi plus particulièrement de son fondement et rechercher si elle
était bien fondée en droit et la corriger le cas échéant. En examinant les
moyens traditionnels sur lesquels se fonde une attribution territoriale,
dont certains sont également les moyens sur lesquels les autorités britan-
niques se seraient appuyées, comme le montre le rapport Weightman, la
Cour aurait pu contrôler et modifier le cas échéant la décision britan-
nique de 1939 avant de l’entériner.

12. La dialectique subtile du principe de proximité, des effectivités et
du titre originaire (en l'absence d’un moyen unique primant clairement
les autres) aurait pu amener la Cour à confirmer ou infirmer la décision
britannique ou encore à la modifier ainsi que l'ont proposé des membres
de la Cour (voir Popinion dissidente commune de MM. Bedjaoui, Ran-
jeva et Koroma). Pareille démarche, malgré tous les écueils et incertitudes
qui l'entourent, aurait bien moins prêté le flanc à la critique que le fait de
se fonder simplement sur la décision administrative de l’ancienne «puis-
sance protectrice».

13. Je regrette également de ne pouvoir me rallier à une autre conclu-
sion de la Cour, celle dans laquelle elle a qualifié la formation maritime
de Qit’at Jaradah d’«île» (paragraphes 195 et 252 4) de l'arrêt). Les
divergences de vues entre experts, absence de toute preuve indiquant
que Qit’at Jaradah ait jamais été qualifié d’île sur des cartes marines, les
efforts qu’auraient déployés les deux Etats pour modifier artificiellement
la couche supérieure de sa surface, tout cela ne me permet pas de
conclure que Qit’at Jaradah a le statut juridique d’ile au sens de la
convention de 1982 sur le droit de la mer. Pour moi, cette formation
maritime minuscule (voir paragraphe 197 de l'arrêt), dont l’aspect phy-
sique ne cesse de changer, ne saurait être considérée comme une île dotée

184
DÉCLARATION ET QUESTIONS (DÉCL. VERESHCHETIN) 221

de sa propre mer territoriale. Il s’agit plutôt d’un haut-fond découvrant
qui appartiendra à Qatar ou à Bahreïn selon qu'il se trouve dans la mer
territoriale du premier ou du second. Partant, l'attribution de Qit’at Jara-
dah aurait dû se faire après la délimitation des mers territoriales des
Parties et non avant.

(Signé) Vladlen S. VERESHCHETIN.

185
